Citation Nr: 0400151	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  00-11 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Waiver of overpayment of education benefits in the amount of 
$5162.53.



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel










INTRODUCTION

The veteran had active military service from December 1985 to 
December 1990.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1998 decision of the Muskogee, 
Oklahoma Regional Office (RO), which denied the veteran's 
request for waiver of his debt of $5162.53, after determining 
that the veteran's request for waiver was untimely.  

This appeal is remanded to the RO by way of the Appeals 
Mangement Center in Washington, DC.  VA will notify you if 
you are required to take further action. 

REMAND

On October 7, 1997, the RO amended the veteran's educational 
benefits (due to his being incarcerated), resulting in a 
calculated overpayment of $5162.53.  The letter notifying the 
veteran of this action indicates that the RO attached a VA 
Form 4107, which tells the veteran that he has 1 year to 
appeal the decision.  

The veteran submitted a letter dated October 1, 1998, wherein 
he requested to waive the overpayment of $5162.53.  Several 
attempts have been made to obtain documents showing 
notification of the time limit for requesting a waiver of the 
overpayment of $5162.53, but the claims folder does not 
include such documention.  

A bulletin issued by the VA Office of Financial Policy in May 
1999 provides a new procedure for waiver requests referred by 
the Veterans Benefits Administration Debt Management Center 
(DMC) to the Committees on Waivers and Compromises.  In any 
decision where the timeliness of a waiver request is at 
issue, the DMC will provide verification of the date on which 
the initial notice of indebtedness and the right to request 
waiver were sent to the debtor.  The DMC will provide this 
verification by following specific procedural steps 
identified in the bulletin.  See OF Bulletin 99.GC1.04 (May 
14, 1999).

To properly review the issue on appeal, the Board must have 
access to all of the documents utilized by the RO and the 
Committee in rendering the denial of the appellant's waiver 
request.  Accordingly, this case is REMANDED for the 
following development:

1.  The RO should take appropriate steps 
to obtain a copy of the notification 
letter regarding the overpayment of 
$5162.53 and the time limit for 
requesting waiver of such overpayment 
from the DMC and associate it with the 
claims folder. See OF Bulletin 99.GC1.04 
(May 14, 1999).

If a copy of this letter cannot be 
obtained, the RO should obtain a written 
statement from the DMC regarding the 
regular administrative practice in place 
in October and November 1997 with respect 
to notifying debtors as to their right to 
request waiver of an overpayment and the 
applicable time limits for doing so.  All 
efforts expended should be documented in 
the claims file.

2.  Following completion of the above 
actions, the RO should review the 
evidence and determine whether the 
appellant's waiver request was timely 
submitted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




